                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA


ST. THERESA SPECIALTY HOSPITAL, LLC                                   CIVIL ACTION

v.                                                                    NO. 19-12126

INDIAN HARBOR INSURANCE, ET AL.                                       SECTION “F”

                               ORDER AND REASONS

       Local Civil Rule 7.5 of the Eastern District of Louisiana

requires that memoranda in opposition to motions be filed eight

days       before    the    noticed   submission        date.    No    memorandum    in

opposition      to    the    defendants’       motion    to     compel   arbitration,

appoint an arbitrator, stay proceedings, and require production of

documents, noticed for submission on October 23, 2019, has been

filed.

       Accordingly, because the motion is unopposed, and further, it

appearing to the Court that the motion has merit, 1 IT IS ORDERED:



       1
      This is an insurance dispute. St. Theresa Specialty Hospital
submitted property damage claims under a policy of commercial
property insurance. After its insurers refused to pay the full
amount it claimed, it sued for statutory penalties and breach of
contract. Invoking the arbitration clause in the insurance
contract, the insurers move to (1) compel arbitration, (2) appoint
an arbitrator, (3) stay proceedings, and (4) compel St. Theresa
Specialty Hospital to produce documents in aid of arbitration.
     In actions “falling under” the Convention on the Recognition
and Enforcement of Foreign Arbitral Awards, the Court “may direct
that arbitration be held in accordance with the agreement.” 9
U.S.C. § 206. The Court “may also appoint arbitrators in accordance
with the provisions of the agreement.” Id.
                                           1
that (1) the defendants’ motion to compel arbitration, appoint an

arbitrator, stay proceedings, and require production of documents

is   GRANTED   as   unopposed;   (2)   the   plaintiff   is   COMPELLED   to

arbitrate its claims in accordance with 9 U.S.C. § 206 and § VII(C)



     First, this action “falls under” the Convention on the
Recognition and Enforcement of Foreign Arbitral Awards. It
involves a claim for property damage under an insurance policy
containing an arbitration agreement covered by the Convention.
Acosta v. Master Maint. and Constr., Inc., 452 F.3d 373, 378-79
(5th Cir. 2006). It therefore “has some connection, relation, or
reference to” a covered arbitration agreement. Id.
     Second, this action involves claims within a covered
arbitration agreement. The insurance contract contains a clause
requiring arbitration of “[a]ll matters in difference between the
Insured and the Companies in relation to this insurance.” This
action of course involves “matters in difference” between St.
Theresa Specialty Hospital and “the Companies in relation to” the
insurance contract: It is an action against “the Companies” for
breaching obligations to St. Theresa Specialty Hospital under the
insurance contract. Accordingly, because this action falls within
an arbitration agreement covered by the Convention, the Court
“direct[s] that arbitration be held in accordance with the
agreement.” 9 U.S.C. § 206.
     Finally, the insurance contract grants the defendants the
right to appoint an arbitrator, and federal law empowers the Court
to honor that contractual right. See 9 U.S.C. § 206. Under the
arbitration agreement in the insurance contract, the party
requesting arbitration may select an arbitrator on behalf of the
responding party if the responding party fails to appoint its own
arbitrator after a thirty-day notice period. Here, the defendants
have the right to select an arbitrator on behalf of St. Theresa
Specialty Hospital because St. Theresa Specialty Hospital failed
to appoint its own arbitrator within thirty days after the
defendants sent written notice of the arbitrator they had selected.
So, the Court appoints the defendants’ selection, Stephen M. Rogers
of Bloomfield, Connecticut, as the sole arbitrator.

                                       2
of the insurance contract; (3) the plaintiff is COMPELLED to

produce,   in   aid   of   arbitration   and   within   30   days,   all

documentation of the facts of the alleged loss and the scope of

the alleged property damage; (4) Stephen M. Rogers of Bloomfield,

Connecticut is APPOINTED the sole arbitrator, in accordance with

9 U.S.C. § 206 and § VII(C) of the insurance contract; and (5)

this action is STAYED in accordance with 9 U.S.C. § 3.


                      New Orleans, Louisiana, October 22, 2019


                                 ______________________________
                                      MARTIN L. C. FELDMAN
                                  UNITED STATES DISTRICT JUDGE




                                   3
